SUMMARY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/21/2021 has been entered.
 Response to Amendment/Claim Status
Applicant's amendments to claims 1, 11 and 21 after final overcome the rejections of the last Office action and, therefore, a Notice of Allowance (NOA) is issued herewith. Claims 1-12 and 21-28 are currently pending.

Allowable Subject Matter
Claims 1-12 and 21-28 are allowed.
The following is an examiner’s statement of reasons for allowance:
A.	Re claim 1, the prior art cannot be used to anticipate, nor to render obvious the limitations of: a first dummy fin located in the first region and free from being in direct physical contact with the first device fin and the second device fin, in combination with the additionally claimed features.


B.	Re claim 11, the prior art cannot be used to anticipate, nor to render obvious the limitations of: a plurality of first dielectric structures interspersed among the plurality of first fin structures, wherein the first dielectric structures are different from the first spacers; portions of the first source/drain epi-layers are located above uppermost surfaces of the first dielectric structures; (and) the uppermost surfaces of the first dielectric structures are located below the uppermost surfaces of the first fin structures, in combination with the additionally claimed features.
In Re claims 12, it is allowable because of its dependence on claim 11.

C.	Re claim 21, the prior art cannot be used to anticipate, nor to render obvious the limitations of: a first dielectric structure located between the first fin and the second fin, wherein the first dielectric structure is spaced apart from both the first fin and the second fin, in combination with the additionally claimed features.
In Re claims 22-28, they are allowable because of their dependence on claim 21.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC W JONES whose telephone number is (408)918-9765.  The examiner can normally be reached on M-F 8:00 AM - 5:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ERIC W. JONES
Examiner
Art Unit 2892



/LEX H MALSAWMA/Primary Examiner, Art Unit 2892